                           Case 21-51006-LSS               Doc 16       Filed 08/04/21         Page 1 of 2




                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE
         In re:                                                      Chapter 11

         IMERYS TALC AMERICA, INC., et al.,1                         Case No. 19-10289 (LSS)

                                      Debtors.                       Jointly Administered

         IMERYS TALC AMERICA, INC. and
         IMERYS TALC VERMONT, INC.,

                                      Plaintiffs,

                   v.                                                Adv. Pro. No. 21-51006 (LSS)

         JOHNSON & JOHNSON and JOHNSON                               Ref. Docket No. 8
         & JOHNSON CONSUMER INC.,                                    Objection Deadline: August 12, 2021 at 4:00 p.m. (ET)
                                                                     Reply Deadline: August 19, 2021 at 4:00 p.m. (ET)
                                                                     Hearing Date: August 24, 2021 at 10:00 a.m. (ET)
                                      Defendants.

                                                     NOTICE OF HEARING

                        PLEASE TAKE NOTICE that on July 28, 2021, James L. Patton, Jr. in his
         capacity as the legal representative for future talc personal injury claimants (“Future Claimants’
         Representative”) filed the Future Claimants’ Representative’s Motion to Intervene and
         Joinder in Motion of the Official Committee of Tort Claimants to Intervene (the “Motion”)
         [Adv. Docket No. 8]. You were previously served with the Motion.

                        PLEASE TAKE FURTHER NOTICE that any objections or responses to the
         Motion must be filed on or before August 12, 2021 at 4:00 p.m. (ET) (the “Objection Deadline”)
         with the United States Bankruptcy Court for the District of Delaware, 824 North Market Street,
         Third Floor, Wilmington, Delaware 19801. At the same time, copies of any such objections or
         responses must be served upon the following parties so as to be received on or before the Objection
         Deadline: (i) Imerys Talc Americas, Inc., 100 Mansell Court East, Suite 300, Roswell, Georgia
         30076, Attn: Ryan J. Van Meter and Alexandra Picard (ryan.vanmeter@imerys.com and
         alexandra.picard@irnerys.com); (ii) Latham & Watkins LLP, 355 South Grand Avenue, Suite 100,
         Los Angeles, California 90071-1560, Attn: Jeffrey E. Bjork and Helena G. Tseregounis
         (jeff.bjork@lw.com and helena.tseregounis@lw.com); (iii) Richards, Layton & Finger, P.A., One
         Rodney Square, 920 North King Street, Wilmington, Delaware 19801, Attn: Mark D. Collins
         (collins@rlf.com); (iv) Young Conaway Stargatt & Taylor, LLP, Rodney Square, 1000 North King
         Street, Wilmington, Delaware 19801 (Attn: Robert S Brady and Edwin J. Harron

         1
           The Debtors in these cases, together with the last four digits of each Debtor’s federal taxpayer identification number,
         are: Imerys Talc America, Inc. (6358), Imerys Talc Vermont, Inc. (9050) and Imerys Talc Canada Inc. (6748). The
         Debtors’ address is 100 Mansell Court East, Suite 300, Roswell, Georgia 30076.
28444598.1
                        Case 21-51006-LSS         Doc 16     Filed 08/04/21    Page 2 of 2




         (rbrady@ycst.com and eharron@ycst.com); (v) the Office of the U.S. Trustee, 844 King Street,
         Suite 2207, Lockbox 35, Wilmington, Delaware 19801, Attn: Juliet M. Sarkessian and Linda
         Richenderfer, Esq. (juliet.m.sarkessian@usdoj.gov and linda.richenderfer@usdoj.gov); (vi)
         Robinson & Cole LLP, 1201 North Market Street, Suite 1406, Wilmington, Delaware 19801, Attn:
         Natalie D. Ramsey and Mark A. Fink (nramsey@rc.com and mfink@rc.com); (vii) Faegre Drinker
         Biddle & Reath LLP, 222 Delaware Ave., Suite 1410, Wilmington, Delaware, 19801, Attn: Patrick
         A. Jackson (patrick.jackson@fagredrinker.com); and (viii) Weil Gotshal & Manges LLP, 767 Fifth
         Avenue, New York, New York, 10153, Attn: Diane P. Sullivan (diane.sullivan@weil.com).

                          PLEASE TAKE FURTHER NOTICE that any replies in support of the Motion
         must be filed on or before August 19, 2021 at 4:00 p.m. (ET) (the “Reply Deadline”) with the
         United States Bankruptcy Court for the District of Delaware, 824 North Market Street, Third Floor,
         Wilmington, Delaware 19801. At the same time, copies of any such replies must be served upon
         the parties listed in the preceding paragraph so as to be received on or before the Reply Deadline.

                   PLEASE TAKE FURTHER NOTICE THAT A HEARING TO CONSIDER
         THE MOTION WILL BE HELD ON AUGUST 24, 2021 AT 10:00 A.M. (ET) BEFORE THE
         HONORABLE LAURIE SELBER SILVERSTEIN AT THE UNITED STATES BANKRUPTCY
         COURT FOR THE DISTRICT OF DELAWARE, 824 NORTH MARKET STREET, SIXTH
         FLOOR, COURTROOM NO. 2, WILMINGTON, DELAWARE 19801.

                  PLEASE TAKE FURTHER NOTICE THAT IF NO OBJECTIONS OR
         RESPONSES TO THE MOTION ARE TIMELY FILED AND RECEIVED IN
         ACCORDANCE WITH THIS NOTICE, THE COURT MAY GRANT THE RELIEF
         REQUESTED THEREIN WITHOUT FURTHER NOTICE OR A HEARING.

         Dated: August 4, 2021                    YOUNG CONAWAY STARGATT & TAYLOR, LLP

                                                   /s/ Jared W. Kochenash
                                                  Robert S. Brady (No. 2847)
                                                  Edwin J. Harron (No. 3396)
                                                  Kevin A. Guerke (No. 4096)
                                                  Sharon M. Zieg (No. 4196)
                                                  Jared W. Kochenash (No. 6557)
                                                  Rodney Square
                                                  1000 North King Street
                                                  Wilmington, Delaware 19801
                                                  Telephone: (302) 571-6600
                                                  Facsimile: (302) 571-1253
                                                  Email: rbrady@ycst.com
                                                  Email: eharron@ycst.com
                                                  Email: kguerke@ycst.com
                                                  Email: szieg@ycst.com
                                                  Email: jkochenash@ycst.com

                                                  Counsel to the Future Claimants’ Representative

28444598.1


                                                         2
